Per Curiam. This is an action on the case charging plaintiff in error with slander. A trial was had before a jury, verdict for §3,000, upon which judgment was rendered. The slander consisted in charging defendant in error, a young, unmarried woman, with being unchaste. The record is voluminous and we shall not attempt to set forth the evidence or the instructions. We have examined both with care, and are entirely satisfied that plaintiff in error has no just ground of complaint, and that the verdict is not excessive but only a just punishment for the great wrong committed against the character and reputation of defendant in error. We see no good reason for disturbing the judgment of the Circuit Court, and hence it will be affirmed. Judgment affirmed.